DETAILED ACTION

1.	The Office Action is in response to Application 17/010163 filed on 09/02/2020. Claims 1-20 are pending.      

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 09/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over SEREGIN et al. (US 20210051341) and in view of  Furht et al. (US 20210044819).
 
	Regarding claim 1, SEREGIN teaches a method of decoding an encoded video bitstream (fig. 9) using at least one processor (fig. 9, component 112), the method comprising:
	obtaining a first flag indicating that a conformance window is present in a current picture (paragraph 0015, … obtaining one or more conformance windows associated with the current picture… the one or more conformance windows are determined from a SPS; in which, information in SPS is first flag indicating that a conformance window is present);
	based on the first flag indicating that the conformance window is present, obtaining a second flag indicating whether the conformance window is used for reference picture resampling (paragraph 0149, … a scaling window or conformance window can be used to 
derive a scaling ratio…paragraph 0151, … When the scaling window for a reference 
picture is different than a previous scaling window, a new scaling window may 
be signalled for the reference picture… include the scaling window parameters and an indication …e.g., a flag; in which, a flag is the second flag indicating whether the conformance window is used for reference picture resampling);
	based on the second flag indicating that the conformance window is used for the reference picture resampling, determining a resampling ratio between the current picture and a reference picture based on a conformance window size of the conformance window (paragraph 0149, … a scaling window or conformance window can be used to derive a scaling ratio; in which, the conformance window has the size);
	performing the reference picture resampling on the current picture using the resampling
 In the picture output process 540, a conformance window 542 can be used to modify a size of the input picture 504; it is based on the resampling
ratio, since when the  conformance window is known, the resampling ratio is also known).
	It is noticed that SEREGIN does not disclose explicitly of based on the second flag indicating that the conformance window is not used for the reference picture resampling, determining the resampling ratio based on a resampling picture size.
	Furht disclose of based on the second flag indicating that the conformance window is not used for the reference picture resampling (paragraph 0025, … pps_scaling_window_explicit_signalling_flag equal to 0 may indicate that the 
scaling window offset parameters are not present in the PPS; since the scaling window offset parameter is not there, which indicate the conformance window is not used for the reference picture resampling) , determining the resampling ratio based on a resampling picture size (paragraph 0025, … a decoder may have already received a reference frame at a resolution W.times.H and may rescale a predicted frame using rescaling constant… specify offsets that are applied to picture size for scaling ratio calculation).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology based on the second flag indicating that the conformance window is not used for the reference picture resampling, determining the resampling ratio based on a resampling picture size as taught by Furht as a modification to the method of SEREGIN for the benefit of that rescale a predicted frame using rescaling constant (see Furht paragraph 0029).
	

	Regarding claim 10, SEREGIN teaches a device of decoding an encoded video bitstream (fig. 9) using at least one processor (fig. 9, component 112), the device comprising: at least one memory configured to store program code (fig. 9, component 92) and at least one processor (fig. 9, component 112), configured to read the program code and operate as instructed by the program code (paragraph 0213, …the processes may be performed under the control of one or 
more computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs, or one or more applications) executing collectively on one or more processors): the program code including:
	first obtaining code configured to cause the at least one processor to obtain a first flag indicating that a conformance window is present in a current picture (paragraph 0015, … obtaining one or more conformance windows associated with the current picture… the one or more conformance windows are determined from a SPS; in which, information in SPS is first flag indicating that a conformance window is present);
	second obtaining code configured to cause the at least one processor to based on the first flag indicating that the conformance window is present, obtaining a second flag indicating whether the conformance window is used for reference picture resampling (paragraph 0149, … a scaling window or conformance window can be used to derive a scaling ratio…paragraph 0151, … When the scaling window for a reference picture is different than a previous scaling window, a new scaling window may be signalled for the reference picture… include the scaling window parameters and an indication …e.g., a flag; in which, a flag is the second flag indicating whether the conformance window is used for reference picture resampling).

	performing the reference picture resampling on the current picture using the resampling
ratio (fig. 5, in which, the current picture performs the reference picture resampling picture using the resampling ratio; paragraph 0128, … In the picture output process 540, a conformance window 542 can be used to modify a size of the input picture 504; it is based on the resampling
ratio, since when the  conformance window is known, the resampling ratio is also known).
	It is noticed that SEREGIN does not disclose explicitly of based on the second flag indicating that the conformance window is not used for the reference picture resampling, determining the resampling ratio based on a resampling picture size.
	Furht disclose of based on the second flag indicating that the conformance window is not used for the reference picture resampling (paragraph 0025, … pps_scaling_window_explicit_signalling_flag equal to 0 may indicate that the 
scaling window offset parameters are not present in the PPS; since the scaling window offset parameter is not there, which indicate the conformance window is not used for the reference picture resampling) , determining the resampling ratio based on a resampling picture size (paragraph 0025, … a decoder may have already received a reference frame at a resolution W.times.H and may rescale a predicted frame using rescaling constant… specify offsets that are applied to picture size for scaling ratio calculation).
device of SEREGIN for the benefit of that rescale a predicted frame using rescaling constant (see Furht paragraph 0029).
	
	Regarding claim 19, SEREGIN teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors (paragraph 0213, … the processes may be performed under the control of one or more computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs, or one or more applications) executing collectively on one or more processors) of a device for decoding an encoded video bitstream (fig. 9) cause the one or more processors to:
	obtain a first flag indicating that a conformance window is present in a current picture (paragraph 0015, … obtaining one or more conformance windows associated with the current picture… the one or more conformance windows are determined from a SPS; in which, information in SPS is first flag indicating that a conformance window is present);
	based on the first flag indicating that the conformance window is present, obtain a second flag indicating whether the conformance window is used for reference picture resampling (paragraph 0149, … a scaling window or conformance window can be used to 
derive a scaling ratio…paragraph 0151, … When the scaling window for a reference 
picture is different than a previous scaling window, a new scaling window may 
 include the scaling window parameters and an indication …e.g., a flag; in which, a flag is the second flag indicating whether the conformance window is used for reference picture resampling)
	based on the second flag indicating that the conformance window is used for the reference picture resampling, determine a resampling ratio between the current picture and a reference picture based on a conformance window size of the conformance window (paragraph 0149, … a scaling window or conformance window can be used to derive a scaling ratio; in which, the conformance window has the size);
	perform the reference picture resampling on the current picture using the resampling
ratio (fig. 5, in which, the current picture performs the reference picture resampling picture using the resampling ratio; paragraph 0128, … In the picture output process 540, a conformance window 542 can be used to modify a size of the input picture 504; it is based on the resampling
ratio, since when the  conformance window is known, the resampling ratio is also known).
	It is noticed that SEREGIN does not disclose explicitly of based on the second flag indicating that the conformance window is not used for the reference picture resampling, determining the resampling ratio based on a resampling picture size.
	Furht disclose of based on the second flag indicating that the conformance window is not used for the reference picture resampling (paragraph 0025, … pps_scaling_window_explicit_signalling_flag equal to 0 may indicate that the 
scaling window offset parameters are not present in the PPS; since the scaling window offset parameter is not there, which indicate the conformance window is not used for the reference picture resampling) , determining the resampling ratio based on a resampling picture size (paragraph 0025, … a decoder may have already received a reference frame at a resolution rescale a predicted frame using rescaling constant… specify offsets that are applied to picture size for scaling ratio calculation).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology based on the second flag indicating that the conformance window is not used for the reference picture resampling, determining the resampling ratio based on a resampling picture size as taught by Furht as a modification to the non-transitory computer-readable medium of SEREGIN for the benefit of that rescale a predicted frame using rescaling constant (see Furht paragraph 0029).
	
	Regarding claim 2, the combination of SEREGIN and Furht teaches the limitations recited in claim 1 as discussed above. In addition, SEREGIN further discloses that the first flag and the second flag are signaled in a picture parameter set (paragraph 0146,  the scaling window (e.g., 502, 602, 608) can be signaled in a picture parameter set (PPS), a video parameter set (VPS), a sequence parameter set (SPS), or any other parameter set or part of the bitstream).

	Regarding claim 3, the combination of SEREGIN and Furht teaches the limitations recited in claim 1 as discussed above. In addition, SEREGIN further discloses that the conformance window size is determined based on at least one offset distance from a border of the current picture (as shown in the fig. 5, conformance window size is determined when the offset 546 and current picture is known; also suggested paragraph 0205, … The set of conformance windows can include one or more first window offsets for resizing the current picture).

 the set of conformance windows including one or more first window Offsets … paragraph 0146,  the scaling window (e.g., 502, 602, 608) can be signaled in a picture parameter set (PPS)).

	Regarding claim 5, the combination of SEREGIN and Furht teaches the limitations recited in claim 1 as discussed above. In addition, SEREGIN further discloses that the resampling picture size is indicated in the encoded video bitstream as at least one of a width of the resampling picture size and a height of the resampling picture size (as shown in fig. 5, a width (550) of the resampling picture size and a height (548) of the resampling picture size is known;  paragraph 0020, … generating an encoded video bitstream including the one or more scaling windows and a set of conformance windows, the set of conformance windows including one or more first window offsets for resizing the current picture…; paragraph 0129, … window offsets 546 from the conformance window 542 can be used to resize (e.g., scale, crop, etc.) the input picture 504 to a particular height 548 and width 550; in which, when the offset and conformance window is indicated, the resampling picture size is also known).

	Regarding claim 6, the combination of SEREGIN and Furht teaches the limitations recited in claim 5 as discussed above. In addition, SEREGIN further discloses that wherein the at least one of the width and the height is signaled in a picture parameter set (paragraph 0146,  the scaling window (e.g., 502, 602, 608) can be signaled in a picture parameter set (PPS); in which, the window includes offset, and then the width/height is indicated).

	Regarding claim 7, the combination of SEREGIN and Furht teaches the limitations recited in claim 5 as discussed above. In addition, SEREGIN further discloses the at least one of the width and the height is expressed as a number of luma samples included in the at least one of the width and the height (paragraph 0045, … the variables PicOutputWidthL and PicOutputHeightL, corresponding to a picture width and a picture height, can be derived for luma samples as follows…).

	Regarding claim 8, the combination of SEREGIN and Furht teaches the limitations recited in claim 1 as discussed above. In addition, SEREGIN further discloses that the resampling picture size is determined based on at least one offset distance from a top-left luma sample of a reference region of the current picture (as shown in fig. 5, resampling picture size is determined based on at least one offset distance from a top-left luma sample of a reference region of the current picture; paragraph 0020, … generating an encoded video bitstream including the one or more scaling windows and a set of conformance windows, the set of conformance windows including one or more first window offsets for resizing the current picture; paragraph 0045, … the variables PicOutputWidthL and PicOutputHeightL, corresponding to a picture width and a picture height, can be derived for luma samples…; in which, the luma sample determines the output picture size).
	
	Regarding claim 9, the combination of SEREGIN and Furht teaches the limitations recited in claim 8 as discussed above. In addition, SEREGIN further discloses that the at least one offset distance is signaled in a picture parameter set (paragraph 0146,  the scaling window (e.g., 502, 602, 608) can be signaled in a picture parameter set (PPS); in which, the window includes offset). 

	Regarding claim 11, the combination of SEREGIN and Furht teaches the limitations recited in claim 10 as discussed above. In addition, SEREGIN further discloses that the first flag and the second flag are signaled in a picture parameter set (paragraph 0146,  the scaling window (e.g., 502, 602, 608) can be signaled in a picture parameter set (PPS), a video parameter set (VPS), a sequence parameter set (SPS), or any other parameter set or part of the bitstream).

	Regarding claim 12, the combination of SEREGIN and Furht teaches the limitations recited in claim 10 as discussed above. In addition, SEREGIN further discloses that the conformance window size is determined based on at least one offset distance from a border of the current picture (as shown in the fig. 5, conformance window size is determined when the offset 546 and current picture is known; also suggested paragraph 0205, … The set of conformance windows can include one or more first window offsets for resizing the current picture).

	Regarding claim 13, the combination of SEREGIN and Furht teaches the limitations recited in claim 10 as discussed above. In addition, SEREGIN further discloses that the at least one offset distance is signaled in a picture parameter set (paragraph 0020, … the set of conformance windows including one or more first window Offsets … paragraph 0146,  the scaling window (e.g., 502, 602, 608) can be signaled in a picture parameter set (PPS)).

	Regarding claim 14, the combination of SEREGIN and Furht teaches the limitations recited in claim 10 as discussed above. In addition, SEREGIN further discloses that the  generating an encoded video bitstream including the one or more scaling windows and a set of conformance windows, the set of conformance windows including one or more first window offsets for resizing the current picture…; paragraph 0129, … window offsets 546 from the conformance window 542 can be used to resize (e.g., scale, crop, etc.) the input picture 504 to a particular height 548 and width 550; in which, when the offset and conformance window is indicated, the resampling picture size is also known).

	Regarding claim 15, the combination of SEREGIN and Furht teaches the limitations recited in claim 14 as discussed above. In addition, SEREGIN further discloses that wherein the at least one of the width and the height is signaled in a picture parameter set (paragraph 0146,  the scaling window (e.g., 502, 602, 608) can be signaled in a picture parameter set (PPS); in which, the window includes offset, and then the width/height is indicated).

	Regarding claim 16, the combination of SEREGIN and Furht teaches the limitations recited in claim 14 as discussed above. In addition, SEREGIN further discloses the at least one of the width and the height is expressed as a number of luma samples included in the at least one of the width and the height (paragraph 0045, … the variables PicOutputWidthL and PicOutputHeightL, corresponding to a picture width and a picture height, can be derived for luma samples as follows…).

 generating an encoded video bitstream including the one or more scaling windows and a set of conformance windows, the set of conformance windows including one or more first window offsets for resizing the current picture; paragraph 0045, … the variables PicOutputWidthL and PicOutputHeightL, corresponding to a picture width and a picture height, can be derived for luma samples…; in which, the luma sample determines the output picture size).
	
	Regarding claim 18, the combination of SEREGIN and Furht teaches the limitations recited in claim 17 as discussed above. In addition, SEREGIN further discloses that the at least one offset distance is signaled in a picture parameter set (paragraph 0146,  the scaling window (e.g., 502, 602, 608) can be signaled in a picture parameter set (PPS); in which, the window includes offset). 

	Regarding claim 20, the combination of SEREGIN and Furht teaches the limitations recited in claim 19 as discussed above. In addition, SEREGIN further discloses that the first flag and the second flag are signaled in a picture parameter set (paragraph 0146,  the scaling window (e.g., 502, 602, 608) can be signaled in a picture parameter set (PPS), a video parameter set (VPS), a sequence parameter set (SPS), or any other parameter set or part of the bitstream).

6. 					Conclusion
See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423